 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20             PageID.335     Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


CHARLES ARRINGTON, JR.,
               Plaintiff,                          No. 19-10571
v.
                                                   Magistrate Judge R. Steven Whalen
CENLAR FEDERAL SAVINGS BANK,
and LAKEVIEW LOAN SERVICING,
LLC,

               Defendants.
                                         /

                                  OPINION AND ORDER
       This is a residential mortgage foreclosure case. On December 15, 2018, Plaintiff

Charles Arrington, Jr. filed suit in Oakland County Circuit Court alleging a violation of the

Real Estate Settlement Procedures Act, 12 U.S.C. § 2605 (“RESPA”), and regulations
promulgated under it 12 C.F.R. § 1024.41 (“Regulation X”), by Defendants Cenlar Federal

Savings Bank and Lakeview Loan Servicing, LLC. Plaintiff also brings breach of contract

and negligence claims. The case was removed to this Court on February 25, 2019. ECF
Nos. 1, 1-3.

       Currently before the Court is Defendants’ Motion for Summary Judgment under Fed.
R. Civ. P. 56(a) [ECF No. 15], which has been referred for consent jurisdiction under 28
U.S.C. § 636(c) and Fed.R.Civ.P. 73. ECF No. 16. For the reasons discussed below,

Defendants’ motion is GRANTED, dismissing all claims WITH PREJUDICE.

                            I.   PLAINTIFF’S ALLEGATIONS
       On May 19, 2017, Plaintiff entered into a mortgage contract with Defendant Capital
Mortgage Funding Corporation (“Capital”). Complaint, ECF No. 1-3, ¶ 13. The mortgage

                                             -1-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20                PageID.336      Page 2 of 10



loan was subsequently transferred to Defendant Cenlar Federal Savings Bank (“Cenlar”) a
subservicer of Lakeview Loan Servicing, LLC (“Lakeview”). Id. After becoming injured,

Plaintiff reached out to Cenlar for a loan modification due to his inability to work, but was
shunted from one employee to another. Id. at ¶ 14. On January 3, 2018, Plaintiff sent a letter

to Cenlar asking for assistance. Id. at ¶ 15. He alleges that after not receiving a response,
he again attempted unsuccessfully to obtain assistance by telephone, despite the fact that
Cenlar had a heightened duty to assist Plaintiff given that the mortgage loan was government
insured. Id. at 16.

       Plaintiff alleges that Cenlar began foreclosure proceedings without attempting to
modify the loan or even sending a default letter. Id. at ¶ 17. He alleges that he did not receive

notice of the foreclosure sale and did not discover that his house had been sold until after the

sale. Id. at ¶ 18. Plaintiff alleges that Cenlar “refused to honor the federal guidelines related
to FHA mortgages or properly apply the U.S. Department of Treasury's Home Affordable

Modification Program (“HAMP”) guidelines” applicable to his loan. Id. at ¶ 19. He alleges

that the foreclosure sale violated the requirements of RESPA, Id. at ¶ ¶ 23-32, and breach
of contract by both Defendants. Id. at ¶ ¶ 33-46. Plaintiff requests monetary damages and

a stay all forclosure and possession proceedings.

                             II.   STANDARD OF REVIEW
        Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Fed. R.Civ.P. 56(c). To prevail on a motion for summary judgment, the

non-moving party must show sufficient evidence to create a genuine issue of material fact.
Klepper v. First American Bank, 916 F.2d 337, 341-42 (6th Cir. 1990). Drawing all


                                               -2-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20               PageID.337     Page 3 of 10



reasonable inferences in favor of the non-moving party, the Court must determine “whether
the evidence presents a sufficient disagreement to require submission to a jury or whether it

is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 251-52 (1986). Entry of summary judgment is appropriate “against a

party who fails to make a showing sufficient to establish the existence of an element essential
to that party’s case, and on which that party will bear the burden of proof at trial.” Celetox
Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the “record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party,” there is no genuine issue of

material fact, and summary judgment is appropriate. Simmons-Harris v. Zelman, 234 F.3d
945, 951 (6th Cir. 2000).

       Once the moving party in a summary judgment motion identifies portions of the

record which demonstrate the absence of a genuine dispute over material facts, the opposing
party may not then “rely on the hope that the trier of fact will disbelieve the movant’s denial

of a disputed fact,” but must make an affirmative evidentiary showing to defeat the motion.

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989). The non-moving party
must identify specific facts in affidavits, depositions or other factual material showing

“evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at
252 (emphasis added). If the non-moving party cannot meet that burden, summary judgment
is proper. Celotex Corp., 477 U.S. at 322-23.

                                   III.   DISCUSSION
       The Court notes that Plaintiff did not respond to Defendants’ motion for summary
judgment. While the motion is unopposed, “a district court cannot grant summary judgment

in favor of a movant simply because the adverse party has not responded.”       Carver v Bunch,
946 F2d 451, 455 (6th Cir. 1991). The movant bears the burden of showing the absence of


                                              -3-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20               PageID.338     Page 4 of 10



a genuine issue as to a material fact “regardless if an adverse party fails to respond.” Id. at
454-455.

       Defendants’ version of events as set forth in the present motion and

accompanying exhibits is unchallenged.
       On May 19, 2017 Plaintiff borrowed $265,109.00 from Capital and executed and

delivered a promissory note as evidence of the loan, granting a mortgage to Mortgage
Electronic Registration Systems, Inc. as nominee for the lender and lender’s successors and

assigns. ECF No. 15, PageID.189. ECF Nos. 15-2, 15-3. The mortgage was assigned to
Lakeview on December 28, 2017 and recorded on January 3, 2018. ECF No. 15-4. Plaintiff

fell behind on his payments and beginning on July 18, 2017, he received notices regarding

the default. Id. at 190, ECF No. 15-5. On August 4, 2017, he was notified of an opportunity

to apply for assistance, and shortly after was provided contact information for U.S.
Department of Housing and Urban Development (“HUD”) counseling. Id., ECF Nos. 6-7.

On August 16, 2017, he received a notice of default stating that he had missed his July 1,

2017 and all subsequent payments. Id., ECF No. 15-8. On September 5, 2017, another
notice regarding loss mitigation was mailed to Plaintiff. Id., ECF No. 15-9. Plaintiff did not

respond to any of the requests for information or offers of assistance. Id. On October 11,

2017, he was notified of the service transfer to Lakeland/Cenlar. Id. ECF No. 15-10.
       On February 5, 2018, Plaintiff filed a Chapter 13 petition for bankruptcy relief. Id.
ECF Nos. 15-11, 15-12. The bankruptcy petition was dismissed on April 24, 2018. Id. at

191 ECF No. 15-12. . A notice of foreclosure was published beginning on May 4, 2018 with
the foreclosure notice being posted on the property on May 14, 2018. Id. ECF No. 15-13.

The foreclosure sale was held on June 5, 2018 and the six-month redemption period expired
on December 6, 2018. Id. On December 17, 2018, Lakeview began eviction proceedings

                                              -4-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20               PageID.339     Page 5 of 10



which have been stayed pending resolution of this action.

       A. Plaintiff Lacks Standing to Challenge the Foreclosure Sale
       As a threshold matter, the six-month redemption period for setting aside the
foreclosure sale expired on December 6, 2018. ECF No. 15-13. Plaintiff’s Oakland County

Circuit Court complaint shows that he did not file suit until at least as late as December 15,
2018. Plaintiff’s failure to redeem the property within the statutory six months redemption
period provided under Mich. Comp. Laws § 600.3240 (8) divested him of “all right, title, and
interest” in the property. Mich. Comp. Laws § 600.3236. “Once the redemption period

expires . . . a plaintiff lacks standing to bring a claim.” Evans v Bank of New York Mellon,
2017 WL 4387293, at *2 (E.D. Mich. October 3, 2017)(Steeh, J.)(citing Bryan v. JP Morgan

Chase Bank, 304 Mich. App. 708, 713-15 (2014)).           Where the redemption period has

expired, “to avoid dismissal a plaintiff must come forward with a ‘clear showing of fraud,
or irregularity’ in the foreclosure proceedings.” Id. (quoting Conlin v. Mortgage Electronic.

Registration Systems, 714 F.3d 355, 360 (6th Cir. 2013))(internal citations omitted).

Plaintiff’s claim that he did not receive notice of the foreclosure sale is defeated by an
“Affidavit of Publication” stating that the notice of pending foreclosure sale was published

in the Oakland County Legal News on four occasions in the month before the sale and a
sworn affidavit stating that the notice of sale was posted on the property over two weeks
prior to the sale. ECF No. 15-13. Because Plaintiff has not challenged Defendants’ showing

that the foreclosure sale was performed without fraud or irregularity, he lacks standing, and
his claims of irregularities in the foreclosure sale must be dismissed.

       B. RESPA

       Defendants dispute Plaintiff’s allegations that he did not receive a default letter,
notices of the pending foreclosure sale, or that the mortgage servicers refused to discuss loss

                                              -5-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20               PageID.340      Page 6 of 10



mitigation with him. Defendants’ Brief, ECF No. 15, PageID.192. Defendants also note that
the regulatory implementation of RESPA under 12 C.F.R. § 1024.41 does not require

borrowers to provide loss mitigation. Id. at 193.
       Plaintiff appears to fault Defendants for commencing foreclosure proceedings while

he was attempting to procure a loan modification in January, 2018. “When a borrower
submits a ‘complete loss mitigation application,’ the loan servicer may not initiate
foreclosure proceedings while the application is pending.” Brown v Specialized L Servicing,
LLC, No. 17-CV-10163, 2019 WL 2723226, at *3 (E.D. Mich. April 17, 2019)(Majzoub,

M.J.), report and recommendation adopted, 2019 WL 2353183 (ED Mich, June 4, 2019); 12
C.F.R. § 1024.41(f). “Violation of this section is referred to as ‘dual tracking.’” Id. (quoting

Kloss v. RBS Citizens, N.A., 996 F. Supp. 2d 574, 585 (E.D. Mich. 2014).

       However, Plaintiff fails to allege or provide evidence that he ever submitted a
complete or even partial loss mitigation application despite an offer to do so after he

defaulted on the mortgage loan several months earlier. Defendants’ exhibits show that after

Plaintiff missed his August, 2017 mortgage payment, he was notified on August 4, 2017 that
his mortgage was in default. ECF No. 15-6. He was provided with a toll free number and

urged to reach out to the servicer to “work out a plan for repayment.” Id. He was directed
to provide the servicer with his current financial information. Id. He was also advised to
contact a “HUD-approved housing counseling agency and provided with a contact number

for HUD.” Id. In a separate letter dated August 10, 2017, Plaintiff was advised that he was
entitled to counseling through an approved HUD Agency.” ECF No. 15-7. On September
5, 2017, Plaintiff was informed by letter that possible relief options available to him were

forebearance relief, a pre-foreclosure sale of the property, loan modification, placement of
past due amounts in a second mortgage, hardship assumption allowing a third party to assume


                                              -6-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20               PageID.341     Page 7 of 10



payments, or the possibility of giving back the property. ECF No. 15-9. He was advised that
collection and/or foreclosure had been begun. Id. He was provided with an email address

and telephone number to proceed with a “Loan Workout.” Id. He was informed by letter that
the servicing of his loan was being transferred to Lakeview/Cenlar and provided with contact

information for the new servicer. ECF No. 15-10. He does not allege that at any point prior
to the foreclosure he provided the service provider with current financial information
required to effect a loan modification or other mechanism to avoid foreclosure. ECF No. 15-
6. Although he was provided with HUD contact information he does not allege that he

attempted to connect with a HUD-approved housing counseling agency. Further, the fact that
the default notice, invitation to apply for alternative repayment option, and HUD information

was sent by the previous mortgage servicer and not Cenlar does not rescue Plaintiff’s claim

that he did not receive proper notice of his options under RESPA prior to the mortgage
foreclosure. See Delia v Ditech Fin LLC, 2017 WL 2379819, at *5 (MD Fla, June 1, 2017)(a

“notice of default, albeit, one that was sent by his former mortgage servicer” sufficient to

show notice of default).
       Moreover, Plaintiff’s argument that FHA-HAMP guidelines required Defendants to

modify the loan or provide some form of loss modification before beginning foreclosure
proceedings is without merit.       12 C.F.R. § 1024.41(a) states that “[n]othing in [the
regulation] imposes a duty on a servicer to provide any borrower with any specific loss

mitigation option [or] or be construed to create a right for a borrower to enforce the terms of
any agreement between a servicer and the owner or assignee of a mortgage loan.” Finally,
insofar as Plaintiff requests the injunctive relief of setting aside the foreclosure sale, 12

U.S.C. § 2605(f) limits his relief to monetary damages. “There is no provision found in
RESPA under which Plaintiff can seek to have foreclosure proceedings nullified, or force


                                              -7-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20              PageID.342     Page 8 of 10



Defendants to negotiate a loan modification.” Caggins v. Bank of New York Mellon, 2015
WL 4041350, at *2 (E.D. Mich. July 1, 2015)(Steeh, J.). While Plaintiff claims “exemplary

damages” on the basis that he will be dispossessed of his home as result of the foreclosure,
he cannot show that the prospective damages are attributable to Defendants’ actions. “[A]

complaint alleging violations of Regulation X and RESPA must make more than a naked
claim of actual damages. . . . Instead, the complaint must allege damages that are traceable
to the defendant’s conduct.” Wright v Ocwen L Servicing, LLC, 2019 WL 3714522, at *2
(E.D. Mich, August 7, 2019)(Roberts, J.).

       C. Breach of Contract
       Defendants also argue that the breach of contract claim concerning the alleged failure

to meet the HUD guidelines should be dismissed, noting that failure to comply with the

guidelines does not create a private cause of action. Defendants’ Brief, ECF No. 15,
PageID.195. It is well-settled that the failure to meet HUD guidelines cannot be used as the

basis for a breach of contract claim. See Jundy v Wells Fargo Bank, NA, 2015 WL 5697658,

at *6, fn 5 (E.D. Mich. September 29, 2015)(Borman, J.)(mortgagor’s argument that alleged
HUD guideline variations prevented foreclosure “a clear non-starter”); Ashford v Bank of

Am, NA, 2013 WL 5913411, at *4 (E.D. Mich. October 31, 2013)(quoting Fed. Nat'l Mortg.
Ass'n v. LeCrone, 868 F.2d 190, 193 (6th Cir.1989) )(“Plaintiffs cannot seriously dispute that
no private right of action exists under the HUD regulations” given that “‘no express or

implied right of action in favor of the mortgagor exists for violation of HUD mortgage
servicing policies’”).   As discussed above in Section A., Defendants correctly note that
Plaintiff lacks standing to challenge the foreclosure following the December 6, 2018

expiration of the statutory redemption period. ECF No. 15, PageID.198. For these reasons,
the breach of contract claim will also be dismissed.


                                             -8-
 Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20                PageID.343     Page 9 of 10



         D. Negligence
         Defendants raise multiple arguments for dismissal of the negligence claims,

contending first that the negligence claim is merely a backhanded means of making a claim
under HAMP, which does not provide for a private cause of action. ECF No. 15,

PageID.199. Defendants again note that under § 1024.41, “there is no duty to provide a loan
modification.” Id. at 200 (citing Hart v. Countrywide Home Loans, Inc., 735 F. Supp. 2d
741, 748 (E.D. Mich. 2010))(Duggan, J.). Finally, they point out that the “negligence” claim
is viable only “where ‘a legal duty exists separate from a contract obligation.’” Id. (quoting

Rinalko Construction Corp. v. Michigan Bell Co., 454 Mich 65, 83 (1997)).
         Defendants are correct that the negligence claim cannot proceed because Plaintiff

does not have a private right of action for a violation of HAMP. See Ahmad v Wells Fargo

Bank, NA, 861 F Supp 2d 818, 828 (E.D. Mich, 2012)(“[B]ecause of the overwhelming case
law finding that plaintiffs do not have a private right of action to sue for a violation of

HAMP . . . courts should be reluctant to allow plaintiffs to recast [negligence]

claims—involving alleged failures to conform to the provisions of HAMP—as tort
violations”)(Cox, J.). Further, Plaintiff cannot show that Defendants had a duty of care

beyond the duties set forth in the mortgage contract. See Fultz v. Union–Commerce
Associates, 470 Mich. 460, 467, 683 N.W.2d 587 (2004)(“[T]hreshold question is whether
the defendant owed a duty to the plaintiff that is separate and distinct from the defendant's

contractual obligations. If no independent duty exists, no tort action based on a contract will
lie”).

         E. Judicial Estoppel
         Because dismissal of all claims is appropriate for multiple reasons, the Court declines
to consider Defendants’ additional argument that Plaintiff is judicially estopped from


                                               -9-
Case 2:19-cv-10571-RSW ECF No. 17 filed 09/02/20                PageID.344      Page 10 of 10



challenging Defendants’ mortgage lien after acknowledging that Defendant Cenlar was a
secured creditor in his 2018 Chapter 13 bankruptcy proceeding. ECF No. 15, PageID.201.

Finally, because Plaintiff’s claims are wholly dismissible, it follows that he is not entitled to
damages, much less exemplary damages, against Defendants.

                                   IV.    CONCLUSION

         For these reasons, Defendants’ motion for summary judgment [ECF No. 15] is
GRANTED, and the complaint is DISMISSED WITH PREJUDICE.




Date: September 2, 2020                              s/R. Steven Whalen
                                                     R. Steven Whalen
                                                     United States Magistrate Judge




                             CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on September 2, 2020 electronically and/or by U.S. mail.

                                            s/Carolyn M. Ciesla
                                            Case Manager




                                              -10-
